Gest, J.,
The only question in this case is whether the power given by the testatrix in her will to the trustees for Eva Brown Watson survived after her death to the substituted trustee appointed by this court under section 56 of the Fiduciaries Act of June 7, 1917, P. L. 447. We have no doubt that it does so survive. A similar question was discussed and so resolved in Kershaw’s Estate, 27 Dist. R. 659, in which case the trustee had been appointed under the Act of April 22, 1846, § 1, P. L. 483, and the above cited section of the Fiduciaries Act is even more comprehensive in its terms.
The prayer of the petition is granted and counsel will submit an appropriate decree.
Lamorellb, P. J., was absent.